Citation Nr: 1704079	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  07-20 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral shoulder/cervical spine disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  He received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in relevant part, denied service connection for a bilateral shoulder/cervical spine disability.

The case was before the Board in December 2009 and October 2011 on which occasions it was remanded for further evidentiary development.  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's bilateral shoulder/cervical spine disability had its onset during military service or is otherwise related to such service, to include secondary to a service connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder/cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The VA's duty to notify was satisfied through a letter dated in September 2005, which notified the Veteran of the elements for service connection.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with the claims file.  Available post-service medical treatment records have been obtained.  The Veteran was given the opportunity to provide additional evidence or information to support his appeal.  See 08/20/2015 Supplemental Statement of the Case.  However, the Veteran has not submitted any additional information or identified any additional records that should be obtained prior to a Board decision.  Indeed, a September 2015 VA Form 646 submitted by the Veteran's representative states that there was nothing further to submit in the appeal.  Therefore, VA's duty to further assist in locating additional records has been satisfied. 

The Veteran underwent a VA examination in August 2011.  Pursuant to the Board's October 2011 remand directives, an addendum medical opinion was obtained in August 2015.  The examination and addendum opinion are adequate for the purposes of the claim adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Thereafter, the RO issued a supplemental statement of the case in August 2015.  There has been substantial compliance with the Board's previous remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

The Veteran asserts that service connection is warranted for a bilateral shoulder/cervical spine disability.  Specifically, he contends that the condition is secondary to his service-connected lumbar spine disability.  See 05/02/2005 VA 21-4138 Statement in Support of Claim.  

Turing to the evidence, service treatment records are negative for treatment for or a diagnosis of a bilateral shoulder/cervical spine disability.  At the time of the January 1969 separation examination, clinical evaluation of the Veteran's neck and upper extremities was normal.  In the accompanying report of medical history, the appellant denied painful or "trick" shoulder.  

Post-service medical records demonstrate a work-related neck injury.  Specifically, in a record from the U.S. Department of Labor dated in December 1984, it was reported that in mid-October, the Veteran was lifting catalogs while at work and developed neck pain.  See 12/12/2005 Medical Evidence - Non-Government Facility p. 19.  The assessment was cervical disc derangement with mild left radiculitis.  In a medical record dated in May 1989, it was noted that the appellant presented with complaints of neck pain, which he related to a 1984 injury.  Id. at 9.  In August 1989, the appellant was diagnosed with mild cervical spondylosis.  The date of injury (DOI) was in October 1984.  Id. at 8.

Subsequent VA treatment records reveal complaints of and treatment for shoulder and neck pain.

The Veteran underwent a VA examination in August 2011.  Following physical examination and review of the claims file, the examiner diagnosed cervical disc disease with spinal stenosis with no clinical evidence of radiculopathy or nerve root impinges; right shoulder pain starting 3 to 4 years ago, arthroscopic surgery done to remove calcium build-up, no pain, complications, or sequela, with full normal range of motion; normal left shoulder without pain; and pain over the trapezius muscle on the left side, no evidence of any tear of the trapezius.  It was noted that the Veteran had arthroscopic surgery on the right shoulder to remove calcium build-up.

The examiner determined that it was less likely than not that the Veteran's cervical disc disease, which started 10 years prior to the examination, and the bilateral shoulder pain, which started 3 to 4 years ago, are in any way connected to service or to the appellant's low back disability.  In pertinent part, the examiner reported that the Veteran's service treatment records had been reviewed.  He noted that the Veteran was never seen for any significant neck or shoulder pain.  He had numerous visits for low back pain and other conditions, but no visits for cervical pain or shoulder pain.  On his exit from service, he denied pain in both shoulders.  The examiner further stated medical literature was reviewed and there were no cases of lumbar disc disease leading to cervical disc disease.  He provided an opinion that the lumbar and cervical spine are two separate areas of the spine and lumbar disc disease does not lead to cervical disc disease.  

An addendum opinion was obtained in August 2015 from the examiner who provided the August 2011 VA examination.  The examiner determined that the Veteran's neck and shoulder pain are not related to service and were first documented at a Worker's Compensation Injury in October 1984.  In support of this finding, the examiner noted that at separation from service in January 1969 there was no evidence of painful or trick shoulder and no neck conditions were mentioned.  Post-service medical records noted that in December 1984, the Veteran, who was a right handed postal carrier, was evaluated for neck and low back pain.  He had some degree of neck pain since the summer.  In mid-October, he was lifting catalogs while working and developed pain in the neck.  The Veteran first presented for VA treatment in September 2004 with no mention of neck or shoulder pain.  

The examiner also determined that it was less likely than not the appellant's bilateral shoulder/cervical spine disability was proximately due to or aggravated by his service-connected low back disability.  In relevant part, the examiner concluded that literature documenting low back pain does not suggest that it causes, affects, or aggravates, upper back, neck, or shoulder pain.  He noted upper back pain can occur as a result of trauma or sudden injury, or it can occur through strain or poor posture over time.  The examiner reported that all available literature showed no effect of low back pain on neck or shoulder pain.  Additionally, he mentioned that the appellant's back injury was in 1969.  His first neck/shoulder injury was in December 1984, over 15 years, which is too long to have any etiological relationship.  

Analysis

While the record demonstrates that the Veteran currently suffers from a shoulder/cervical spine disability per the August 2011 VA examination report, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, neither the Veteran nor the evidence of record suggests that the condition is related to military service.  Notably, service treatment records are negative for treatment or a diagnosis of a bilateral shoulder/cervical spine disability during military service.  The January 1969 separation examination revealed a normal clinical evaluation of the neck and upper extremities.  Moreover, the VA examiner concluded that the appellant's condition was not related to military service.  In support of his finding he noted that the appellant had several visits for low back pain and a number of other conditions during military service.  However, there were no medical visits for cervical spine or shoulder pain.  Additionally, on separation from service, the appellant denied pain in both shoulders.  He further noted that the appellant's first injured his shoulder/neck after service in October 1984.  In light of the foregoing, the Board finds direct service connection for a bilateral shoulder/cervical spine disability is not warranted.

The Board has also considered awarding service connection on a secondary basis.  However, the competent and probative evidence weighs against a finding that the Veteran's bilateral shoulder/cervical spine disability is proximately due to or aggravated by his service-connected lumbar spine disability.  In so finding, the VA examiner specifically concluded that the appellant's service-connected lumbar spine disability did not cause or aggravate the Veteran's bilateral shoulder/cervical spine disability.  In support of his finding, the examiner noted that the appellant's bilateral shoulder/neck injury occurred more than 15 years after military service, which was too long to establish an etiological relationship.  Further, medical literature did not suggest that there was a relationship between lumbar spine pain and pain in the shoulder/neck.  The Board finds that the examiner's opinion carries much weight, as the examiner conducted physical examination of the Veteran, demonstrated awareness of relevant facts (such as:  the examination performed in service, the post-service injury, and 2009 right shoulder surgery), and provided a well-reasoned rationale for the conclusion reached.  In sum, the Board finds that the pertinent medical and lay evidence weighs against service connection on a secondary basis.

The Board acknowledges the Veteran's assertion that his bilateral shoulder/cervical spine disability is related to military, to include secondary to service-connected disability.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current osteoarthritis disorder is a medical question not subject to lay expertise.  Jandreua v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The disability in question here involves a pathological process that is not readily observable to a layperson, such as the relationship/interaction between the neck and the shoulders.  The Board finds that in light of the complex and non-observable nature of the pathology involving the origin of the diagnosed shoulder disorder is a medical question requiring medical training, expertise, and experience.  As such, the Veteran's statement as to the origin of the bilateral shoulder/cervical spine disability is not competent and it is given no weight.

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's bilateral shoulder/cervical spine disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a bilateral shoulder/cervical spine disability is denied.  


(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral shoulder/cervical spine disability, to include as secondary to service-connected lumbar spine disability, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


